Citation Nr: 0303813	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  00-01 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kissel, Counsel




INTRODUCTION

The record reflects that the veteran had a period of 
honorable service in the United States Army from May 28, 1971 
to May 25, 1972, and two periods of service under honorable 
conditions: from May 26, 1972 to September 5, 1972 and from 
May 12, 1975 to July 2, 1975.  He had two additional periods 
of active duty in the U. S. Army, from November 1975 to 
August 1977 and from October 1977 to February 1978, each of 
which were terminated due to voided enlistments.  In August 
1993, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana issued an administrative 
decision which considered the latter two periods of service 
to have been under dishonorable conditions, and that 
accordingly, he was barred from entitlement to benefits for 
those periods of service except for benefits applicable to 
hospital care under chapter 17, title 38, U. S. Code.

In a March 1994 rating decision, the Indianapolis RO denied 
the veteran's claim of entitlement to service connection for 
PTSD.  The veteran was notified of that decision; he did not 
appeal.  In April 1996, the RO again denied service 
connection for PTSD based on additional statements and 
evidence submitted by the veteran.  He was notified of this 
decision by letter dated April 15, 1996; he did not appeal to 
the Board of Veterans' Appeals (the Board).

In February 1999, the veteran again submitted a claim of 
entitlement to service connection for PTSD.  In an August 
1999 rating decision, the RO determined that the evidence did 
not support entitlement to service connection for PTSD, and 
informed the veteran that the prior denial of service 
connection was confirmed.
The veteran has perfected an appeal of the RO's August 1999 
decision.

In connection with the present appeal, the veteran appeared 
at a personal hearing at the Board's headquarters in 
Washington, DC, before the undersigned Veterans Law Judge on 
November 18, 2002.  A transcript of the hearing has been 
associated with the record on appeal.

For reasons which will be explained below, the Board has 
determined that the veteran's previously-denied claim of 
entitlement to service connection for PTSD is reopened.  The 
Board further has determined that additional evidentiary 
development is required before an informed decision on the 
merits of the claim may be rendered.   Such development will 
be undertaken; once accomplished, the Board will render a 
decision on the issue of entitlement to service connection, 
after first furnishing the veteran with any appropriate 
notice required under 38 C.F.R. § 20.903 (2002).  


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for 
PTSD in an unappealed April 1996 decision.

2.  The evidence submitted subsequent to the April 1996 RO 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has PTSD 
related to an in-service stressor, and it must be considered 
in order to fairly decide the merits of his claim.


CONCLUSION OF LAW

The April 1996 rating decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C. §§ 7105, 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (2001), 38 C.F.R. § 20.1003 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.

As indicated in the Introduction, the RO denied the veteran's 
claim on several occasions in the past.  In the August 1999 
decision which forms the basis of this appeal, the RO again 
denied the claim.  It is somewhat unclear whether that denial 
was based on a de novo review of the evidence or whether the 
RO had determined that new and material evidence has not been 
submitted which was sufficient to reopen the veteran's 
previously finally denied claim of entitlement to service 
connection for PTSD.

Regardless of whether the RO found that new and material 
evidence had been submitted to reopen a previously finally 
denied claim, the Board has no jurisdiction to consider the 
substantive merits of a claim for service connection in the 
absence of the Board's own finding that new and material 
evidence has been submitted.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996) [Board does not have jurisdiction 
to consider a previously finally denied claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find]; Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) [Board has a 
jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].  
Thus, as an initial matter the Board must determine whether 
the veteran's previously denied claim may be reopened.

In the interest of clarity, the Board will initially review 
various laws, regulations and judicial precedent generally 
pertaining to veterans claims as well as those governing the 
issue on appeal, whether new and material evidence has been 
submitted to reopen the previously denied claim of service 
connection for PTSD.  The Board will then move on to an 
analysis of this issue.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
The VCAA, however, left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The VCAA provides that "nothing in 
the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

According to the revised statute and regulation, if the claim 
for service connection for a particular disability has been 
previously denied, and the veteran is seeking reopening of 
that claim, VA will notify the veteran of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  If VA determines that new and material evidence 
has been submitted, VA is obligated to inform the veteran of 
the evidence needed to establish service connection for the 
claimed disorder and to assist him in obtaining any relevant 
evidence.

A review of the documents in the claims file reveals that the 
veteran has not been notified of the evidence required to 
reopen his claim for service connection for PTSD.  As will be 
shown below, however, the Board finds that new and material 
evidence has been submitted.  Failure to provide that notice 
to the veteran prior to this decision, therefore, is not 
prejudicial to him.  

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

According to VA regulations, as amended in June 1999, 
entitlement to service connection for PTSD requires that 
three elements be present:  (1) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f) (2002); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

Finality/new and material evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West Supp. 2002); 38 C.F.R. § 
20.1103 (2002). Pursuant to 38 U.S.C.A. § 5108 (West Supp. 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2002)].  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated prior to August 2001, his claim will be 
adjudicated by applying the law previously in effect, 
38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Analysis

As described by the Board in the Introduction, the veteran's 
claim of entitlement to service connection for PTSD was 
finally denied by the RO on several occasions, most recently 
in April 1996.  In determining whether new and material 
evidence has been submitted, only evidence presented since 
the last final denial on any basis, in this case the April 
1996 RO decision, will be evaluated in the context of the 
entire record.  See Evans, 9 Vet. App. 273 (1996).

The RO's prior denials of service connection for PTSD were 
based primarily on the fact that the veteran did not have a 
diagnosis of PTSD and because he did not provide sufficiently 
detailed information to verify his alleged stressors from 
service, which centered on his airborne infantry training at 
Fort Bragg, North Carolina, and included his claim that he 
was traumatized by the death of a young recruit in his unit 
who purportedly killed himself playing the game of Russian 
Roulette.  

In connection with the present appeal, but the veteran has 
provided a name for the recruit that allegedly died in the 
Russian Roulette game; specifically, in a statement dated in 
July 1999, the veteran identified this individual as "PFC 
K.," who he stated was nicknamed "Tweedy Bird" and who 
belonged in the same unit as the veteran (H.H.C. 2/505th ABN 
Infantry, 82nd Airborne Division).  Hence, it appears that 
the veteran has supplied more detailed information concerning 
his stressors.  

With respect to a diagnosis, there is of record a private 
psychological consultation report which indicates that he was 
diagnosed with PTSD in April 1993.  With these facts for 
consideration, liberally read together with the entire 
evidentiary record, the Board finds that under the more 
relaxed new and material standard set forth under Hodge and 
its progeny, this claim now deserves further consideration on 
a de novo basis.

The Board observes in passing that at this stage of its 
inquiry the Board is not called upon to weigh the evidence.  
The veteran's contentions concerning the stressors he claims 
caused PTSD are presumed to be true up to the point at which 
the claim is reopened.  See Justus, supra.  When the Board 
ultimately decides the cases on the merits, it will be called 
upon to weigh the evidence then of record and make 
determinations as to credibility and probative value of 
proffered evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein [holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence]. 

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  In Bernard, the Court held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  The second concern involves the statutory duty to 
assist, which comes into play at this juncture.  See 
38 U.S.C.A. § 5103A (West 2002). 

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In the present case, as noted by the Board above the RO 
appears to have adjudicated the veteran's claim on its merits 
without regard to the submission of new and material 
evidence.  Although the November 1999 SOC contained reference 
to 38 C.F.R. § 3.156, the discussion of the veteran's claim 
did not include the matter of his submission of new and 
material evidence.  It appears from this that the RO 
adjudicated the claim on its merits. T he Board is therefore 
of the opinion that the veteran will not be prejudiced by its 
consideration of this issue on its merits without its first 
referring it to the RO.

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed. 

As noted in the Introduction above, the Board will be 
undertaking additional development prior to considering the 
substantive merits of the veteran's claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

